Judge WELLS
concurring in the result.
In his order dismissing plaintiffs’ action, the trial court found that plaintiffs’ delay in serving defendant Hospital was intentional, and then made additional findings (actually conclusions) that the delay served to undercut the statute of limitations and defeat defendant Hospital’s expectation that it would no longer have to defend plaintiffs’ action.
Following the spirit, if not the letter, of our Supreme Court’s opinion in Smith v. Quinn, 324 N.C. 316, 378 S.E.2d 28 (1989), I concur that the trial court properly exercised its discretion in dismissing plaintiffs’ action, based upon the conclusions expressed in its order.